This case has been before the court previously, — see 214 Ct.Cl. 776 (1977) and 215 Ct.Cl. 944 (1977). On the parties’ stipulation, in which it was agreed that for fiscal year ending July 31, 1969 plaintiff realized excessive profits in the gross amount of $4,900,000 (subject to the applicable tax credits for state and federal income taxes) and waiving any claim for interest thereon, the court on April 13, 1979 ordered and determined that for fiscal year ending July 31, 1969 plaintiff realized excessive profits in the gross amount of $4,900,000 (less applicable tax credits for state and federal taxes), interest thereon being waived. The court also dismissed defendant’s counterclaim with prejudice to the extent that it seeks to recover any amount in excess of that sum.